DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 14 is objected to because of the following informalities:  In claim 14, line 1, it appears “in” should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is indefinite because it does not accurately claim the disclosed invention.  Engagement of the first clutch, the second clutch, and the third clutch, as claimed in claim 9, would result in the first ring member, the first motor-generator, and the engine to all being simultaneously coupled to a ground.  The last sentence of paragraph [0199] discloses the output split operating mode is achieved through engagement of the second and third clutches, with the first clutch disengaged, which allows rotation of the engine and first motor-generator.

In claim 16, “the planetary traction device” is indefinite because it lacks antecedent basis.  For the purpose of this action, this is assumed to refer to the planetary traction transmission.

In claim 17, “the non-rotatable traction planet carrier” is indefinite because it lacks antecedent basis.  The previously claimed planet carrier is a carrier of the planetary traction transmission rather than of the (transfer) traction drive transmission, and it was not claimed as being non-rotatable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 10-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuwaki, U. S. Patent Application Publication 2011/0256974.


Figure 1 of Okuwaki anticipates claims 1-3 and 11 as follows:

	Okuwaki shows an electric hybrid powertrain in figure 1.
	The powertrain includes an engine 2.
	The powertrain includes a first motor-generator 3.
	The powertrain includes a second motor-generator 5.
	A first traction drive transmission 7A is operably coupled to the first motor-generator 3 and the second motor-generator 5.  The first traction drive transmission 7A includes a first ring member R12, a first rotatable traction roller carrier C12, and a first sun member S12.  Paragraph [0101] discloses that the planetary gearsets disclosed may constitute “a planetary roller mechanism having a friction wheel (roller) instead of a gear”.
(claim 1)

	The second motor-generator 5 is coupled to the first sun member S12.
(claim 2)

	A first clutch 29 is configured to selectively couple the first ring member R12 to a ground 10.
(claim 3)

	The first traction drive transmission 7A is a simple traction drive planetary device.
(claim 11)

	
Figure 12G of Okuwaki anticipates claims 1, 10, 12, and 13 as follows:

	Okuwaki shows an electric hybrid powertrain in figure 12G and describes the powertrain in paragraph [0099].
	The powertrain includes an engine Eng.
	The powertrain includes a first motor-generator MG1.
	The powertrain includes a second motor-generator MG2.
	A first traction drive transmission is operably coupled to the first motor-generator MG1 and the second motor-generator MG2.  The first traction drive transmission includes a first ring member R1, a first rotatable traction roller carrier C1, and a first sun member S1. Paragraph [0101] discloses that the planetary gearsets disclosed may constitute “a planetary roller mechanism having a friction wheel (roller) instead of a gear”.
(claim 1)

	A second traction drive transmission includes a second ring member R2 selectively coupled to the first sun member S1 (R2 and S1 are vertically aligned; [0099] lines 6-8), a second rotatable traction roller carrier C2 operably coupled to the first rotatable traction roller carrier C1 (share a node; [0099] lines 3-5), and a second sun member S2 operably coupled to the second motor-generator MG2 (share a node).
(claim 10)

	Okuwaki shows the electric hybrid powertrain in figure 12G.
	The powertrain includes an engine Eng.
	The powertrain includes a first motor-generator MG1.
	The powertrain includes a second motor-generator MG2.
	A first traction drive transmission includes a first ring member R1 operably coupled to the engine Eng (share a node), a first rotatable traction roller carrier C1, and a first sun member S1 operably coupled to the first motor-generator MG1 (share a node).
	A second traction drive transmission includes a second ring member R2 selectively coupled to the first sun member S1 (R2 and S1 are vertically aligned; [0099] lines 6-8), a second rotatable traction roller carrier C2 operably coupled to the first rotatable traction roller carrier C1 (share a node; [0099] lines 3-5), and a second sun member S2 operably coupled to the second motor-generator MG2 (share a node).  Paragraph [0101] discloses that the planetary gearsets disclosed may constitute “a planetary roller mechanism having a friction wheel (roller) instead of a gear”.
(claim 12)

	The second ring member R2 is selectively coupled to the first sun member S1 through a first clutch ([0099] lines 6-8).
(claim 13)


Figure 6 anticipates claims 15 and 16 as follows:

	Okuwaki shows the electric hybrid powertrain in figure 6.
	The powertrain includes a first motor-generator 3.
	The powertrain includes a second motor-generator 5.
	A planetary traction transmission 6C including a ring member R31, a planet carrier C31 operably coupled to an engine 2, and a sun member S31 coupled to the first motor-generator 3.
	A transfer traction drive transmission 7C is operably coupled to the second motor-generator 5 and the ring member R31.
	Paragraph [0101] discloses that the planetary gearsets disclosed may constitute “a planetary roller mechanism having a friction wheel (roller) instead of a gear”.
(claim 15)

	The planetary traction transmission 6C is a simple planetary traction device.
(claim 16)


Figure 6 anticipates claims 15 and 20 as follows:

	Okuwaki shows the electric hybrid powertrain in figure 6.
	The powertrain includes a first motor-generator 5.
	The powertrain includes a second motor-generator 3.
	A planetary traction transmission 7C including a ring member R32; a planet carrier C32 operably coupled to an engine 2 through ring member R31, which is meshed with planets P31, which are supported on carrier C31 that is directly coupled to the engine 2; and a sun member S32 coupled to the first motor-generator 5.
	A transfer traction drive transmission 6C is operably coupled to the second motor-generator 3 and the ring member R32 through element R31 of 6C being directly connected to carrier C32 which carries planets P32 engaged with ring member R32.
	Paragraph [0101] discloses that the planetary gearsets disclosed may constitute “a planetary roller mechanism having a friction wheel (roller) instead of a gear”.
(claim 15)

	The ring member R32 functions as an output member, being provided with output gear 18 which drives the differential 19.
(claim 20)


Allowable Subject Matter

Claims 4-8, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 475,702 (Patton) May 1892 - "The dynamo G and electric motor H are both desirably supported upon the frame F,...the dynamo is driven from the gas-engine by friction-gearing"

U. S. Patent Application Publication 2004/0092353 (Moeller) May 2004 - In a power split transmission, "Further alternatively, the first planetary members may comprise taper rollers in frictional engagement with said first annulus member and said first sun wheel member."

U. S. Patent 9,096,219 (Okuwaki) August 2015 - "Furthermore, as the power split mechanism, for example, a planetary roller mechanism which has friction wheels (rollers) as the rotational elements instead of gears may be used."

GB 2536684 (Dorrestijn et al.) September 2016 - "A preferred application is the first reduction stage in an electric or hybrid vehicle driveline."; "The planets have a slight taper (about 1° to 5°, preferably 3°) so that an axial movement of the sun gear changes the preload of the system. The taper angles are chosen so as to reduce slip between the planets and the other parts."

U. S. Patent 10,161,489 (Fujita et al.) December 2018 - for a hybrid automobile, small, high-speed motors are used to increase efficiency, but "an operation speed of a reduction gear connected to the motor output shaft considerably increases, so that vibrations and noises are likely to occur.  Therefore, it is considered to use a friction-roller-type reduction gear so as to suppress the vibrations and noises upon the operation. An example of the friction-roller-type reduction gear of the related art is disclosed in Patent Document 1. The friction-roller-type reduction gear has a sun roller, a ring roller arranged concentrically with the sun roller, and a plurality of intermediate rollers rotatably supported between an outer peripheral surface of the sun roller and an inner peripheral surface of the ring roller."

Each of the following discloses an example of an electric hybrid powertrain including a planetary traction drive transmission:

U. S. Patent 8,784,248 (Murakami et al.) July 2014
WO 2017/049049 (David et al.) March 2017
U. S. Patent Application Publication 2018/0257478 (September 2018)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659